625 S.E.2d 784 (2005)
360 N.C. 174
CITY OF CONCORD
v.
Alan R. STAFFORD, and wife Katherine L. Stafford.
No. 562P05.
Supreme Court of North Carolina.
December 1, 2005.
James E. Scarbrough, Concord, for Alan and Katherine Stafford.
Robert Cansler, Assistant City Attorney, Albert Benshoff, City Attorney, for City of Concord.

ORDER
Upon consideration of the conditional petition filed on the 14th day of October 2005 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 1st day of December 2005."